Citation Nr: 0813635	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-24 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1949, from March 1950 to March 1953, and from May 
1954 to October 1970.  The veteran died on December [redacted], 2002.  
The appellant is the surviving spouse of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the appellant's claim for service connection for 
cause of the veteran's death.  The appellant timely filed a 
Notice of Disagreement (NOD) in March 2004.  The RO provided 
a Statement of the Case (SOC) in May 2004 and thereafter, in 
July 2004, the veteran timely filed a substantive appeal.  In 
October 2005, the RO provided a Supplemental Statement of the 
Case (SSOC).

In a December 2006 rating decision, the appellant was granted 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.

Additionally, the appellant submitted a request to advance 
her case on the Board's docket pursuant to 38 C.F.R. § 
20.900(c), which was granted in March 2008.

In February 2000, the veteran filed a claim for an increased 
rating for his service-connected right arm disability.  This 
issue is not developed for appellate consideration and is 
referred to the RO for appropriate action for the purposes of 
accrued benefits.  See 38 U.S.C.A. § 5121(a) (2000).

Other Matters

In December 2002, the appellant filed a claim for burial 
benefits.  Different benefits are provided depending upon 
whether the veteran's death was service-connected or 
nonservice-connected.  See 38 C.F.R. § 3.1600.  The appellant 
asserted on the application that the veteran's death was due 
to service.  In a February 2003 rating decision, the RO 
granted nonservice-connected burial benefits.  However, in an 
April 2003 decision, the RO denied service-connected burial 
benefits.  The appellant has not filed a NOD with respect to 
this claim.  Therefore, the service-connected burial benefits 
claim is not on appeal.

In November 2004, the appellant filed a request to reopen her 
claim for nonservice-connected death pension benefits.  In an 
October 2007 decision, the RO denied the claim.  The Board 
notes that the one-year period for filing a NOD has not yet 
expired.  See 38 C.F.R. § 20.302(a).

In March 2008, the appellant testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for the cause of the veteran's death.  
38 C.F.R. § 19.9 (2007).  A summation of the relevant 
evidence is set forth below. 

The veteran died in December 2002, with the immediate cause 
of death listed on the death certificate as infiltrative 
cardiomyopathy.  End stage renal disease is listed as a 
significant condition that contributed to the veteran's 
death.  The appellant contends that the veteran developed 
hypertension during service, and that this condition led to 
the development of renal disease.  

At the time of his death, the veteran was service connected 
for degenerative joint disease, status post left hip 
replacement, rated as 30 percent disabling; incomplete 
paralysis of the left sciatic nerve, rated as 20 percent 
disabling; right forearm, limitation of extension with 
traumatic arthritis, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; bilateral hearing loss, rated 
as zero percent disabling; deviated nasal septum, rated as 
zero percent disabling; and hemorrhoids, rated as zero 
percent disabling.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 38 
C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic diseases, 
such as cardiovascular-renal disease (to include 
hypertension), will be service-connected if the disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309.

Service medical records show numerous blood pressure 
readings.  Specifically, during a May 1954 examination, the 
veteran's blood pressure was 100/60.  An October 1961 
examination indicates that his blood pressure was 126/68.  
During a November 1962 examination, the veteran's blood 
pressure was 138/76.  An August 1967 examination indicates 
that his blood pressure was 120/86.  During an August 1969 
examination, the veteran's blood pressure was 130/80.  There 
is no indication of a diagnosis of hypertension.

Service medical records are negative for any findings that 
were attributed to heart or renal disease.  A June 1970 
Report of Medical History reveals that the veteran reported 
an occasional feeling of pressure in his chest every six 
months.  The veteran indicated that in April 1968 he was 
treated in a Munich hospital for this condition, but that it 
was "thought to be due to old injury as above (October 
1963)."  The Board notes that the veteran was involved in a 
motor vehicle accident in October 1963.  It should be noted 
that the service medical records do not contain a retirement 
examination.  

A July 1966 treatment record indicates that the veteran 
complained of a headache and dizziness for 2-3 days.  He 
denied any visual problems.  His blood pressure was 155/70.  
The impression was headache.

The claims file contains treatment records from VAOPC 
Oakland, VANCHCS Martinez, and VANCHCS Pleasant Hill from 
January 1999 to April 2000.  These records indicate that the 
veteran had a history of hypertension, coronary artery 
disease, and chronic renal failure.  May 1999 treatment 
records reveal that the veteran was taking hypertensive 
medication.

During the March 2008 hearing, the appellant testified that 
the veteran developed hypertension and a heart condition 
during service.  She stated that the veteran developed 
recurrent headaches, blurred vision, shortness of breath, 
changes in heart rate, fatigue, and urinary problems while he 
was stationed in France, which was sometime between 1960 and 
1964.  She further stated that after his retirement from the 
Army in 1970, the veteran received treatment for these 
symptoms from Letterman Army Medical Center; Okano Naval 
Medical Center; Travis Air Force Base Medical Center; Kaiser 
Permanente Oakland; VAOPC Oakland; VAOPC Martinez; and VAMC 
San Francisco.  The appellant testified that the veteran 
began taking hypertensive medication during service and 
continued taking it for the remainder of his life.  She 
contended that the hypertension caused the end stage renal 
disease that contributed to his death.   

It is apparent that there additional service and post-service 
medical records that have not been obtained that are relevant 
to this appeal.  See transcript of March 2008 videoconference 
hearing, page 16.  VA's duty to assist includes making 
reasonable efforts to obtain service and relevant post-
service medical records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1)(2) (2007).  Consequently, on remand, the RO 
should attempt to obtain any additional service medical 
records that may be available and all post-service medical 
records identified by the veteran.  Id.  While it was 
indicated at the March 2008 Board hearing that the record 
will be held open for 60 days for the veteran to obtain and 
submit this additional evidence, he should be provided 
assistance to do so, particularly with regard to the service 
medical records.  It is pertinent to note that VA's efforts 
to obtain service department records must continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) 

As the Board is remanding the issue for evidentiary 
development, the RO should also take steps to fulfill VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) to notify and assist the veteran with respect to his 
claim.  The Court  determined in Hupp v. Nicholson, 21 Vet 
App 342 (2007), that when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service-
connected. 

In addition, the Court found in Hupp that the content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  While VA 
is not required to assess the weight, sufficiency, 
credibility, or probative value of any assertion made in the 
claimant's application for benefits, the section 5103(a) 
notice letter should be "tailored" and must respond to the 
particulars of the application submitted.

The September 2004 notification letter is deficient with 
respect to these requirements.  The letter does not discuss 
the VCAA and is not "tailored" to the information provided by 
the appellant when she filed her application for DIC 
benefits.  On remand, the VCAA notice must include: (1) a 
statement of the conditions for which the veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp, supra.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the benefit sought.  As this 
question is involved in the present appeal, proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that informs the appellant that an effective date 
for the award of benefits will be assigned if service 
connection for the cause of the veteran's death is awarded 
and also includes an explanation as to the type of evidence 
that is needed to establish an effective date. 

Accordingly, the case is REMANDED for the following action:

1.  The notification letter should include 
an explanation under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as to the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death as 
outlined by the Court in Hupp v. 
Nicholson, 21 Vet App 342 (2007).  Such 
notice must be tailored to the specific 
information provided in the appellant's 
January 2003 claim for benefits.

The AMC/RO should also provide the 
appellant with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the  information or evidence needed 
to establish an effective date for the 
benefit sought as outlined by the Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 
(2006). 

2.  Contact the NPRC and any other 
relevant federal records depository to 
determine if additional service medical 
records are available, to include a report 
of a discharge from service or separation 
examination and hospital records from 
April 1968.  If such records are 
available, obtain them and place them into 
the claims file.  If, after inquiry, it is 
apparent that the veteran's additional 
records are not in the custody of the 
federal government, annotate the record to 
reflect this. 

3.  Obtain and associate with the claims 
file VA medical records for the veteran 
from VAOPC Oakland, VAOPC Martinez, and 
VAMC San Francisco, dated from October 
1970 to December 2002.

4.  Once signed releases are received from 
the appellant, obtain outstanding private 
treatment records from Letterman Army 
Medical Center; Okano Naval Medical 
Center; Travis Air Force Base Medical 
Center; and Kaiser Permanente Oakland, 
from October 1970 to December 2002, and 
associate them with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

5.  After completion of any other indicated 
development, to include whether an 
examination and/or medical opinion is 
warranted, the RO should readjudicate the 
issue of entitlement to service connection 
for the cause of the veteran's death.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative must be provided with an 
SSOC, which must contain a summary of the 
evidence received after the last SSOC was 
issued and notice of all relevant actions 
taken on the claim for benefits.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

